
	

 S483 ENR: Pesticide Registration Improvement Extension Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		One Hundred Sixteenth Congress of the United States of America
		1st Session
		Begun and held at the City of Washington on Thursday, the
			third day of January, two thousand and nineteen
		S. 483
		IN THE SENATE OF THE UNITED STATES
		AN ACT
		To enact into law a bill by reference.
	
	
		
			1.
			Short title; table of contents
			
				(a)
				Short title
 This Act may be cited as the Pesticide Registration Improvement Extension Act of 2018.
			
				(b)
				Table of contents
 The table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Extension and modification of maintenance fee
						authority.
					Sec. 3. Reregistration and Expedited Processing Fund.
					Sec. 4. Experimental use permits for pesticides.
					Sec. 5. Pesticide registration service fees.
					Sec. 6. Revision of tables regarding covered pesticide registration
						applications and other covered actions and their
			 corresponding registration
						service fees.
					Sec. 7. Agricultural worker protection standard; certification of pesticide
						applicators.
				
			
			2.
			Extension and modification of maintenance
				fee authority
			
				(a)
				Maintenance fee
 Section 4(i)(1) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(i)(1)) is amended—
				
					(1)
 in subparagraph (C), by striking an aggregate amount of $27,800,000 for each of fiscal years 2013 through 2017 and inserting an average amount of $31,000,000 for each of fiscal years 2019 through 2023;
				
					(2)
 in subparagraph (D)—  (A) in clause (i), by striking $115,500 for each of fiscal years 2013 through 2017 and inserting $129,400 for each of fiscal years 2019 through 2023; and
					
						(B)
 in clause (ii), by striking $184,800 for each of fiscal years 2013 through 2017 and inserting $207,000 for each of fiscal years 2019 through 2023;
					
					(3)
 in subparagraph (E)(i)—  (A) in subclause (I), by striking $70,600 for each of fiscal years 2013 through 2017 and inserting $79,100 for each of fiscal years 2019 through 2023; and
					
						(B)
 in subclause (II), by striking $122,100 for each of fiscal years 2013 through 2017 and inserting $136,800 for each of fiscal years 2019 through 2023; and
					
					(4)
 in subparagraph (I), by striking 2017.. and inserting 2023..
				
				(b)
				Prohibition on other fees
 Section 4(i)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(i)(2)) is amended—
				
					(1)
 by striking the date of enactment of this section and ending on September 30, 2019 and inserting the effective date of the Pesticide Registration Improvement Extension Act of 2018 and ending on September 30, 2025; and
				
					(2)
 by inserting after registration of a pesticide under this Act the following: or any other action covered under a table specified in section 33(b)(3),.
				
				(c)
				Extension of prohibition on tolerance
					fees
 Section 408(m)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 346a(m)(3)) is amended by striking 2017 and inserting 2023.
			
			3.
			Reregistration and Expedited Processing
				Fund
			
				(a)
				Authorized use of fund
 Section 4(k)(2)(A) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(k)(2)(A)) is amended—
				
					(1)
 in the first sentence, by striking the fund and inserting the Reregistration and Expedited Processing Fund;
				
					(2)
 by striking paragraph (3), in the first sentence and all that follows through the period at the end of the second sentence and inserting the following: paragraph (3), to offset the costs of registration review under section 3(g), including the costs associated with any review under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) required as part of the registration review, to offset the costs associated with tracking and implementing registration review decisions, including registration review decisions designed to reduce risk, for the purposes specified in paragraphs (4) and (5), and to enhance the information systems capabilities to improve the tracking of pesticide registration decisions.;
				
					(3)
 in clause (i), by striking are allocated solely and all that follows through 3(g); and inserting the following: are allocated solely for the purposes specified in the first sentence of this subparagraph;; and
				
					(4)
 in clause (ii), by striking necessary to achieve and all that follows through 3(g); and inserting the following: necessary to achieve the purposes specified in the first sentence of this subparagraph;.
				
				(b)
				Set-Aside for review of inert
					ingredients and expedited processing of similar
			 applications
 Section 4(k)(3)(A) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(k)(3)(A)) is amended, in the matter preceding clause (i), by striking The Administrator shall use and all that follows through personnel and resources— and inserting the following: For each of fiscal years 2018 through 2023, the Administrator shall use between 1/9 and 1/8 of the maintenance fees collected in such fiscal year to obtain sufficient personnel and resources—.
			
				(c)
				Set-Aside for Expedited Rulemaking and
					Guidance Development for certain purposes
 Paragraph (4) of section 4(k) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(k)) is amended to read as follows:
				
					
						(4)
						Expedited rulemaking and
							guidance development for certain product
			 performance data
							requirements
						
							(A)
							Set-aside
 For each of fiscal years 2018 through 2023, the Administrator shall use not more than $500,000 of the amounts made available to the Administrator in the Reregistration and Expedited Processing Fund for the activities described in subparagraph (B).
						
							(B)
							Products claiming efficacy
								against invertebrate pests of
			 significant public health or economic
								importance
 The Administrator shall use amounts made available under subparagraph (A) to develop, receive comments with respect to, finalize, and implement the necessary rulemaking and guidance for product performance data requirements to evaluate products claiming efficacy against the following invertebrate pests of significant public health or economic importance (in order of importance):
							
								(i)
 Bed bugs.  (ii) Premise (including crawling insects, flying insects, and baits).
							
								(iii)
 Pests of pets (including pet pests controlled by spot-ons, collars, shampoos, powders, or dips).
							
								(iv)
 Fire ants.  (C) Deadlines for guidance The Administrator shall develop, and publish guidance required by subparagraph (B), with respect to claims of efficacy against pests described in such subparagraph as follows:
							
								(i)
 With respect to bed bugs, issue final guidance not later than 30 days after the effective date of the Pesticide Registration Improvement Extension Act of 2018.
							
								(ii)
 With respect to pests specified in clause (ii) of such subparagraph—
								
									(I)
 submit draft guidance to the Scientific Advisory Panel and for public comment not later than June 30, 2018; and
								
									(II)
 complete any response to comments received with respect to such draft guidance and finalize the guidance not later than September 30, 2019.
								
								(iii)
 With respect to pests specified in clauses (iii) and (iv) of such subparagraph—
								
									(I)
 submit draft guidance to the Scientific Advisory Panel and for public comment not later than June 30, 2019; and
								
									(II)
 complete any response to comments received with respect to such draft guidance and finalize the guidance not later than March 31, 2021.
								
							(D)
							Revision
 The Administrator shall revise the guidance required by subparagraph (B) from time to time, but shall permit applicants and registrants sufficient time to obtain data that meet the requirements specified in such revised guidance.
						
							(E)
							Deadline for product
								performance data requirements
 The Administrator shall, not later than September 30, 2021, issue regulations prescribing product performance data requirements for any pesticide intended for preventing, destroying, repelling, or mitigating any invertebrate pest of significant public health or economic importance specified in clauses (i) through (iv) of subparagraph (B).
						.
			
				(d)
				Set-Aside for Good laboratory practices
					inspections
 Section 4(k) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(k)) is amended—
				
					(1)
 by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively;
				
					(2)
 by inserting after paragraph (4) the following new paragraph:
					
						
							(5)
							Good laboratory practices
								inspections
							
								(A)
								Set-aside
 For each of fiscal years 2018 through 2023, the Administrator shall use not more than $500,000 of the amounts made available to the Administrator in the Reregistration and Expedited Processing Fund for the activities described in subparagraph (B).
							
								(B)
								Activities
 The Administrator shall use amounts made available under subparagraph (A) for enhancements to the good laboratory practices standards compliance monitoring program established under part 160 of title 40 of the Code of Federal Regulations (or successor regulations), with respect to laboratory inspections and data audits conducted in support of pesticide product registrations under this Act. As part of such monitoring program, the Administrator shall make available to each laboratory inspected under such program in support of such registrations a preliminary summary of inspection observations not later than 60 days after the date on which such an inspection is completed.
							; and
				
					(3)
 in paragraph (7), as so redesignated, by striking paragraphs (2), (3), and (4) and inserting paragraphs (2), (3), (4), and (5).
				
			4.
			Experimental use permits for
				pesticides
 Section 5(a) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136c(a)) is amended—
			
				(1)
 by striking permit for a pesticide. and inserting permit for a pesticide. An application for an experimental use permit for a covered application under section 33(b) shall conform with the requirements of that section.; and
			
				(2)
 by inserting (or in the case of an application for an experimental use permit for a covered application under section 33(b), not later than the last day of the applicable timeframe for such application specified in such section) after all required supporting data.
			
			5.
			Pesticide registration service fees
			
				(a)
				Extension and modification of fee
					authority
 Section 33(b) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(b)) is amended—
				
					(1)
 in paragraph (2)—  (A) in the heading, by striking pesticide registration; and
					
						(B)
 in subparagraph (A), by inserting or for any other action covered by a table specified in paragraph (3) after covered by this Act that is received by the Administrator on or after the effective date of the Pesticide Registration Improvement Act of 2003;
					
					(2)
 in paragraph (5)—  (A) in the heading, by striking pesticide registration applications and inserting covered applications; and
					
						(B)
 by striking pesticide registration application both places it appears and inserting covered application;
					
					(3)
 in paragraph (6)—  (A) in subparagraph (A)—
						
							(i)
 by striking pesticide registration; and
						
							(ii)
 by striking October 1, 2013, and ending on September 30, 2015 and inserting October 1, 2019, and ending on September 30, 2021;
						
						(B)
 in subparagraph (B)—  (i) by striking pesticide registration; and
						
							(ii)
 by striking 2015 each place it appears and inserting 2021; and
						
						(C)
 in subparagraph (C), by striking revised registration service fee schedules and inserting service fee schedules revised pursuant to this paragraph;
					
					(4)
 in paragraph (7)—  (A) in subparagraph (A)—
						
							(i)
 by striking covered pesticide registration and inserting covered application; and
						
							(ii)
 by inserting before the period at the end the following: , except that no waiver or fee reduction shall be provided in connection with a request for a letter of certification (commonly referred to as a Gold Seal letter); and
						
						(B)
 in subparagraph (F)(i), by striking pesticide registration; and
					
					(5)
 in paragraph (8)—  (A) in subparagraph (A), by striking pesticide registration;
					
						(B)
 in subparagraph (B)(i), by striking pesticide registration; and
					
						(C)
 in subparagraph (C)—  (i) in clause (i), by striking pesticide registration and inserting covered; and
						
							(ii)
 in clause (ii)(I), by striking pesticide registration and inserting covered.
						
				(b)
				Pesticide registration fund set-Asides
					for worker protection, partnership grants, and pesticide
			 safety
					education
 Section 33(c)(3)(B) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(c)(3)(B)) is amended—
				
					(1)
 in the heading, by inserting , partnership grants, and pesticide safety education after Worker protection;
				
					(2)
 in clause (i)—  (A) by striking 2017 and inserting 2023; and
					
						(B)
 by inserting before the period at the end the following:, with an emphasis on field-worker populations in the United States;
					
					(3)
 in clause (ii), by striking 2017 and inserting 2023; and
				
					(4)
 in clause (iii), by striking 2017 and inserting 2023.
				
				(c)
				Reforms To reduce decision time review
					periods
 Section 33(e) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(e)) is amended—
				
					(1)
 by striking Pesticide Registration Improvement Extension Act of 2012 and inserting Pesticide Registration Improvement Extension Act of 2018; and
				
					(2)
 by inserting at the end the following new sentence: Such reforms shall include identifying opportunities for streamlining review processes for applications for a new active ingredient or a new use and providing prompt feedback to applicants during such review process..
				
				(d)
				Decision time review periods
 Section 33(f) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(f)) is amended—
				
					(1)
 in paragraph (1)—  (A) by striking Pesticide Registration Improvement Extension Act of 2012 and inserting Pesticide Registration Improvement Extension Act of 2018; and
					
						(B)
 by inserting after covered pesticide registration actions the following: or for any other action covered by a table specified in subsection (b)(3);
					
					(2)
 in paragraph (3), by striking subparagraph (C) and inserting the following new subparagraph:
					
						
							(C)
 applications for any other action covered by a table specified in subsection (b)(3).
						; and
				
					(3)
 in paragraph (4)(A)—  (A) by striking a pesticide registration application and inserting a covered application; and
					
						(B)
 by striking covered pesticide registration application and inserting covered application.
					
				(e)
				Reporting requirements
 Section 33(k) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(k)) is amended—
				
					(1)
 in paragraph (1) by striking 2017 and inserting 2023; and
				
					(2)
 in paragraph (2)—  (A) in subparagraph (D), by striking clause (i) and inserting the following new clause:
						
							
								(i)
 the number of pesticides or pesticide cases reviewed and the number of registration review decisions completed, including—
								
									(I)
 the number of cases cancelled;
								
									(II)
 the number of cases requiring risk mitigation measures;
								
									(III)
 the number of cases removing risk mitigation measures;
								
									(IV)
 the number of cases with no risk mitigation needed; and
								
									(V)
 the number of cases in which risk mitigation has been fully implemented;
								;
					
						(B)
 in subparagraph (G)—  (i) in clause (i)—
							
								(I)
 by striking section 4(k)(4) and inserting paragraphs (4) and (5) of section 4(k); and
							
								(II)
 by striking that section and inserting such paragraphs;
							
							(ii)
 by striking clauses (ii), (iii), (iv), (v), and (vi);
						
							(iii)
 by inserting after clause (i) the following new clause:
							
								
									(ii)
 implementing enhancements to—
									
										(I)
 the electronic tracking of covered applications;
									
										(II)
 the electronic tracking of conditional registrations;
									
										(III)
 the endangered species database;
									
										(IV)
 the electronic review of labels submitted with covered applications; and
									
										(V)
 the electronic review and assessment of confidential statements of formula submitted with covered applications; and
									; and
						
							(iv)
 by redesignating clause (vii) as clause (iii);
						
						(C)
 in subparagraph (I), by striking and at the end;
					
						(D)
 in subparagraph (J), by striking the period at the end and inserting a semicolon; and
					
						(E)
 by adding at the end the following new subparagraphs:
						
							
								(K)
 a review of the progress made in developing, updating, and implementing product performance test guidelines for pesticide products that are intended to control invertebrate pests of significant public health importance and, by regulation, prescribing product performance data requirements for such pesticide products registered under section 3;
							
								(L)
 a review of the progress made in the priority review and approval of new pesticides to control invertebrate public health pests that may transmit vector-borne disease for use in the United States, including each territory or possession of the United States, and United States military installations globally;
							
								(M)
 a review of the progress made in implementing enhancements to the good laboratory practices standards compliance monitoring program established under part 160 of title 40 of the Code of Federal Regulations (or successor regulations);
							
								(N)
 the number of approvals for active ingredients, new uses, and pesticide end use products granted in connection with the Design for the Environment program (or any successor program) of the Environmental Protection Agency; and
							
								(O)
 with respect to funds in the Pesticide Registration Fund reserved under subsection (c)(3), a review that includes—
								
									(i)
 a description of the amount and use of such funds—
									
										(I)
 to carry out activities relating to worker protection under clause (i) of subsection (c)(3)(B);
									
										(II)
 to award partnership grants under clause (ii) of such subsection; and
									
										(III)
 to carry out the pesticide safety education program under clause (iii) of such subsection;
									
									(ii)
 an evaluation of the appropriateness and effectiveness of the activities, grants, and program described in clause (i);
								
									(iii)
 a description of how stakeholders are engaged in the decision to fund such activities, grants, and program; and
								
									(iv)
 with respect to activities relating to worker protection carried out under subparagraph (B)(i) of such subsection, a summary of the analyses from stakeholders, including from worker community-based organizations, on the appropriateness and effectiveness of such activities.
								.
					
				(f)
				Termination of effectiveness
 Section 33(m) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(m)) is amended—
				
					(1)
 in paragraph (1), by striking 2017 and inserting 2023; and
				
					(2)
 in paragraph (2)—  (A) in subparagraph (A)—
						
							(i)
 by striking Fiscal year 2018.—During fiscal year 2018 and inserting Fiscal year 2024.—During fiscal year 2024; and
						
							(ii)
 by striking 2017 and inserting 2023;
						
						(B)
 in subparagraph (B)—  (i) by striking Fiscal year 2019.—During fiscal year 2019 and inserting Fiscal year 2025.—During fiscal year 2025; and
						
							(ii)
 by striking 2017 and inserting 2023;
						
						(C)
 in subparagraph (C), by striking September 30, 2019.—Effective September 30, 2019 and inserting September 30, 2025.—Effective September 30, 2025; and
					
						(D)
 in subparagraph (D), by striking 2017 both places it appears and inserting 2023.
					
			6.
			Revision of tables regarding covered
				pesticide registration applications and other covered actions and
			 their
				corresponding registration service fees
 Paragraph (3) of section 33(b) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(b)) is amended to read as follows:
			
				
					(3)
					Schedule of covered applications and
						other actions and their registration service fees
 Subject to paragraph (6), the schedule of registration applications and other covered actions and their corresponding registration service fees shall be as follows:
					
						TABLE 1. — REGISTRATION DIVISION — NEW ACTIVE INGREDIENTS
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service Fee
											($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) All requests for
										new uses (food
			 and/or nonfood) contained in any application
										for a new active
			 ingredient or a first food use are covered
										by the base fee for
			 that new active ingredient or first food
										use application and
			 retain the same decision time review
										period as the new
			 active ingredient or first food use
										application. The
			 application must be received by the agency
										in one package. The
			 base fee for the category covers a
										maximum of five new
			 products. Each application for an
										additional new
			 product registration and new inert approval
										that is submitted
			 in the new active ingredient application
										package or first
			 food use application package is subject to
										the registration
			 service fee for a new product or a new
										inert approval. All
			 such associated applications that are
										submitted together
			 will be subject to the new active
										ingredient or first
			 food use decision review time. In the
										case of a new
			 active ingredient application, until that new
										active ingredient
			 is approved, any subsequent application
										for another new
			 product containing the same active
										ingredient or an
			 amendment to the proposed labeling will be
										deemed a new active
			 ingredient application, subject to the
										registration
			 service fee and decision review time for a new
										active ingredient.
			 In the case of a first food use
										application, until
			 that first food use is approved, any
										subsequent
			 application for an additional new food use or
										uses will be
			 subject to the registration service fee and
										decision review
			 time for a first food use. Any information
										that (a) was
			 neither requested nor required by the Agency,
										and (b) is
			 submitted by the applicant at the applicant’s
										initiative to
			 support the application after completion of
										the technical
			 deficiency screening, and (c) is not itself a
										covered
			 registration application, must be assessed 25% of
										the full
			 registration service fee for the new active
										ingredient or first
			 food use application.
								
								
									(3) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency. 
								
							
							
								
									R010
									1
									New Active Ingredient, Food use. (2)(3)
									24
									
										753,082 
								
								
									R020
									2
									New Active Ingredient, Food use; reduced risk.
										(2)(3)
									18
									627,568
								
								
									R040
									3
									New Active Ingredient, Food use; Experimental Use Permit
										application;
			 establish temporary tolerance; submitted before
										application for
			 registration; credit 45% of fee toward new
										active ingredient
			 application that follows. (3)
									18
									462,502
								
								
									R060
									4
									New Active Ingredient, Non-food use; outdoor.
										(2)(3)
									21
									
										523,205 
								
								
									R070
									5
									New Active Ingredient, Non-food use; outdoor; reduced risk.
										(2)(3)
									16
									436,004
								
								
									R090
									6
									New Active Ingredient, Non-food use; outdoor; Experimental
										Use Permit
			 application; submitted before application for
										registration;
			 credit 45% of fee toward new active ingredient
										application that
			 follows. (3)
									16
									323,690
								
								
									R110
									7
									New Active Ingredient, Non-food use; indoor. (2)(3)
									20
									290,994
								
								
									R120
									8
									New Active Ingredient, Non-food use; indoor; reduced risk.
										(2)(3)
									14
									242,495
								
								
									R121
									9
									New Active Ingredient, Non-food use; indoor; Experimental
										Use Permit
			 application; submitted before application for
										registration;
			 credit 45% of fee toward new active ingredient
										application that
			 follows. (3)
									18
									182,327
								
								
									R122
									10
									Enriched isomer(s) of registered mixed-isomer active
										ingredient. (2)(3)
									18
									317,128
								
								
									R123
									11
									New Active Ingredient, Seed treatment only; includes
										agricultural and
			 non-agricultural seeds; residues not
										expected in raw
			 agricultural commodities. (2)(3)
									18
									471,861
								
								
									R125
									12
									New Active Ingredient, Seed treatment; Experimental Use
										Permit application;
			 submitted before application for
										registration;
			 credit 45% of fee toward new active ingredient
										application that
			 follows. (3)
									16
									323,690
								
							
						
					
					
						TABLE 2. — REGISTRATION DIVISION — NEW USES
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service Fee
											($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) All requests for
										new uses (food
			 and/or nonfood) contained in any application
										for a new active
			 ingredient or a first food use are covered
										by the base fee for
			 that new active ingredient or first food
										use application and
			 retain the same decision time review
										period as the new
			 active ingredient or first food use
										application. The
			 application must be received by the agency
										in one package. The
			 base fee for the category covers a
										maximum of five new
			 products. Each application for an
										additional new
			 product registration and new inert approval
										that is submitted
			 in the new active ingredient application
										package or first
			 food use application package is subject to
										the registration
			 service fee for a new product or a new
										inert approval. All
			 such associated applications that are
										submitted together
			 will be subject to the new active
										ingredient or first
			 food use decision review time. In the
										case of a new
			 active ingredient application, until that new
										active ingredient
			 is approved, any subsequent application
										for another new
			 product containing the same active
										ingredient or an
			 amendment to the proposed labeling will be
										deemed a new active
			 ingredient application, subject to the
										registration
			 service fee and decision review time for a new
										active ingredient.
			 In the case of a first food use
										application, until
			 that first food use is approved, any
										subsequent
			 application for an additional new food use or
										uses will be
			 subject to the registration service fee and
										decision review
			 time for a first food use. Any information
										that (a) was
			 neither requested nor required by the Agency,
										and (b) is
			 submitted by the applicant at the applicant’s
										initiative to
			 support the application after completion of
										the technical
			 deficiency screening, and (c) is not itself a
										covered
			 registration application, must be assessed 25% of
										the full
			 registration service fee for the new active
										ingredient or first
			 food use application.
								
								
									(3) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency.
								
								
									(4) Amendment
										applications to add
			 the new use(s) to registered product
										labels are covered
			 by the base fee for the new use(s). All
										items in the
			 covered application must be submitted together
										in one package.
			 Each application for an additional new
										product
			 registration and new inert approval(s) that is
										submitted in the
			 new use application package is subject to
										the registration
			 service fee for a new product or a new
										inert approval.
			 However, if a new use application only
										proposes to
			 register the new use for a new product and there
										are no amendments
			 in the application, then review of one new
										product application
			 is covered by the new use fee. All such
										associated
			 applications that are submitted together will be
										subject to the new
			 use decision review time. Any application
										for a new product
			 or an amendment to the proposed labeling
										(a) submitted
			 subsequent to submission of the new use
										application and (b)
			 prior to conclusion of its decision
										review time and (c)
			 containing the same new uses, will be
										deemed a separate
			 new-use application, subject to a separate
										registration
			 service fee and new decision review time for a
										new use. If the
			 new-use application includes non-food
										(indoor and/or
			 outdoor), and food (outdoor and/or indoor)
										uses, the
			 appropriate fee is due for each type of new use
										and the longest
			 decision review time applies to all of the
										new uses requested
			 in the application. Any information that
										(a) was neither
			 requested nor required by the Agency, and
										(b) is submitted by
			 the applicant at the applicant’s
										initiative to
			 support the application after completion of
										the technical
			 deficiency screen, and (c) is not itself a
										covered
			 registration application, must be assessed 25% of
										the full
			 registration service fee for the new use
										application.
								
							
							
								
									R130
									13
									First food use; indoor; food/food handling. (2) (3)
									21
									191,444
								
								
									R140
									14
									Additional food use; Indoor; food/food handling. (3)
										(4)
									15
									44,672
								
								
									R150
									15
									First food use. (2)(3)
									21
									
										317,104 
								
								
									R155
									16 (new)
									First food use, Experimental Use Permit application; a.i.
										registered for
			 non-food outdoor use. (3)(4)
									21
									264,253
								
								
									R160
									17
									First food use; reduced risk. (2)(3)
									16
									264,253
								
								
									R170
									18
									Additional food use. (3) (4)
									15
									79,349
								
								
									R175
									19
									Additional food uses covered within a crop group resulting
										from the conversion
			 of existing approved crop group(s) to
										one or more revised
			 crop groups. (3)(4)
									10
									66,124
								
								
									R180
									20
									Additional food use; reduced risk. (3)(4)
									10
									66,124
								
								
									R190
									21
									Additional food uses; 6 or more submitted in one
										application. (3)(4)
									15
									476,090 
								
								
									R200
									22
									Additional Food Use; 6 or more submitted in one
										application;
			 Reduced Risk. (3)(4)
									10
									396,742
								
								
									R210
									23
									Additional food use; Experimental Use Permit application;
										establish temporary
			 tolerance; no credit toward new use
										registration.
			 (3)(4)
									12
									48,986
								
								
									R220
									24
									Additional food use; Experimental Use Permit application;
										crop destruct
			 basis; no credit toward new use registration.
										(3)(4)
									6
									19,838
								
								
									R230
									25
									Additional use; non-food; outdoor. (3) (4)
									15
									31,713
								
								
									R240
									26
									Additional use; non-food; outdoor; reduced risk.
										(3)(4)
									10
									26,427
								
								
									R250
									27
									Additional use; non-food; outdoor; Experimental Use Permit
										application; no
			 credit toward new use registration.
										(3)(4)
									6
									19,838
								
								
									R251
									28
									Experimental Use Permit application which requires no
										changes to the
			 tolerance(s); non-crop destruct basis.
										(3)
									8
									19,838
								
								
									R260
									29
									New use; non-food; indoor. (3) (4)
									12
									15,317
								
								
									R270
									30
									New use; non-food; indoor; reduced risk. (3)(4)
									9
									12,764
								
								
									R271
									31
									New use; non-food; indoor; Experimental Use Permit
										application; no
			 credit toward new use registration.
										(3)(4)
									6
									9,725
								
								
									R273
									32
									Additional use; seed treatment; limited uptake into Raw
										Agricultural
			 Commodities; includes crops with established
										tolerances (e.g.,
			 for soil or foliar application); includes
										food and/or
			 non-food uses. (3)(4)
									12
									50,445
								
								
									R274
									33
									Additional uses; seed treatment only; 6 or more submitted
										in one application;
			 limited uptake into raw agricultural
										commodities;
			 includes crops with established tolerances
										(e.g., for soil or
			 foliar application); includes food and/or
										non-food uses.
			 (3)(4) 
									12
									302,663
								
							
						
					
					
						TABLE 3. — REGISTRATION DIVISION — IMPORT AND OTHER
							TOLERANCES
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service
											Fee ($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) All requests for
										new uses (food
			 and/or nonfood) contained in any application
										for a new active
			 ingredient or a first food use are covered
										by the base fee for
			 that new active ingredient or first food
										use application and
			 retain the same decision time review
										period as the new
			 active ingredient or first food use
										application. The
			 application must be received by the agency
										in one package. The
			 base fee for the category covers a
										maximum of five new
			 products. Each application for an
										additional new
			 product registration and new inert approval
										that is submitted
			 in the new active ingredient application
										package or first
			 food use application package is subject to
										the registration
			 service fee for a new product or a new
										inert approval. All
			 such associated applications that are
										submitted together
			 will be subject to the new active
										ingredient or first
			 food use decision review time. In the
										case of a new
			 active ingredient application, until that new
										active ingredient
			 is approved, any subsequent application
										for another new
			 product containing the same active
										ingredient or an
			 amendment to the proposed labeling will be
										deemed a new active
			 ingredient application, subject to the
										registration
			 service fee and decision review time for a new
										active ingredient.
			 In the case of a first food use
										application, until
			 that first food use is approved, any
										subsequent
			 application for an additional new food use or
										uses will be
			 subject to the registration service fee and
										decision review
			 time for a first food use. Any information
										that (a) was
			 neither requested nor required by the Agency,
										and (b) is
			 submitted by the applicant at the applicant’s
										initiative to
			 support the application after completion of
										the technical
			 deficiency screening, and (c) is not itself a
										covered
			 registration application, must be assessed 25% of
										the full
			 registration service fee for the new active
										ingredient or first
			 food use application. 
								
								
									(3) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency.
								
								
									(4) Amendment
										applications to add
			 the revised use pattern(s) to registered
										product labels are
			 covered by the base fee for the category.
										All items in the
			 covered application must be submitted
										together in one
			 package. Each application for an additional
										new product
			 registration and new inert approval(s) that is
										submitted in the
			 amendment application package is subject to
										the registration
			 service fee for a new product or a new
										inert approval.
			 However, if an amendment application only
										proposes to
			 register the amendment for a new product and
										there are no
			 amendments in the application, then review of
										one new product
			 application is covered by the base fee. All
										such associated
			 applications that are submitted together
										will be subject to
			 the category decision review
										time.
								
							
							
								
									R280
									34
									Establish import tolerance; new active ingredient or first
										food use. (2)
									21
									319,072
								
								
									R290
									35
									Establish Import tolerance; Additional new food
										use.
									15
									63,816
								
								
									R291
									36
									Establish import tolerances; additional food uses; 6 or
										more crops
			 submitted in one petition.
									15
									382,886
								
								
									R292
									37
									Amend an established tolerance (e.g., decrease or increase)
										and/or harmonize
			 established tolerances with Codex MRLs;
										domestic or import;
			 applicant-initiated.
									11
									45,341
								
								
									R293
									38
									Establish tolerance(s) for inadvertent residues in one
										crop;
			 applicant-initiated.
									12
									53,483
								
								
									R294
									39
									Establish tolerances for inadvertent residues; 6 or more
										crops submitted in
			 one application;
									       
			 applicant-initiated.
									12
									320,894
								
								
									R295
									40
									Establish tolerance(s) for residues in one rotational crop
										in response to a
			 specific rotational crop application;
										submission of
			 corresponding label amendments which specify
										the necessary
			 plant-back restrictions; applicant-initiated.
										(3) (4)
									15
									66,124
								
								
									R296
									41
									Establish tolerances for residues in rotational crops in
										response to a
			 specific rotational crop petition; 6 or more
										crops submitted in
			 one application; submission of
										corresponding label
			 amendments which specify the necessary
										plant-back
			 restrictions; applicant-initiated. (3)
										(4)
									15
									396,742
								
								
									R297
									42
									Amend 6 or more established tolerances (e.g., decrease or
										increase) in one
			 petition; domestic or import;
									       
			 applicant-initiated.
									11
									272,037
								
								
									R298
									43
									Amend an established tolerance (e.g., decrease or
										increase); domestic
			 or import; submission of corresponding
										amended labels
			 (requiring science review). (3) (4)
									13
									58,565
								
								
									R299
									44
									Amend 6 or more established tolerances (e.g., decrease or
										increase); domestic
			 or import; submission of corresponding
										amended labels
			 (requiring science review). (3) (4)
									13
									285,261
								
							
						
					
					
						TABLE 4. — REGISTRATION DIVISION — NEW PRODUCTS
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service Fee
											($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) An application for
										a new end-use
			 product using a source of active ingredient
										that (a) is not yet
			 registered but (b) has an application
										pending with the
			 Agency for review, will be considered an
										application for a
			 new product with an unregistered source of
										active ingredient.
								
								
									(3) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency.
								
								
									(4) For the purposes
										of classifying
			 proposed registration actions into PRIA
										categories,
			 “pest(s) requiring efficacy” are: public health
										pests listed in PR
			 Notice 2002–1, livestock pests (e.g. Horn
										flies, Stable
			 flies), wood-destroying pests (e.g. termites,
										carpenter ants,
			 wood-boring beetles) and certain invasive
										species (e.g. Asian
			 Longhorned beetle, Emerald Ashborer).
										This list may be
			 updated/refined as invasive pest needs
										arise. To determine
			 the number of pests for the PRIA
										categories, pests
			 have been placed into groups (general;
										e.g., cockroaches)
			 and pest specific (specifically a test
										species). If
			 seeking a label claim against a pest group
										(general), use the
			 group listing below and each group will
										count as 1. The
			 general pests groups are: mites, dust mites,
										chiggers, ticks,
			 hard ticks, soft ticks, cattle ticks,
										scorpions, spiders,
			 centipedes, lice, fleas, cockroaches,
										keds, bot flies,
			 screwworms, filth flies, blow flies, house
										flies, flesh flies,
			 mosquitoes, biting flies, horse flies,
										stable flies, deer
			 flies, sand flies, biting midges, black
										flies, true bugs,
			 bed bugs, stinging bees, wasps, yellow
										jackets, hornets,
			 ants (excluding carpenter ants), fire and
										harvester ants,
			 wood destroying beetles, carpenter ants,
										termites,
			 subterranean termites, dry wood termites, arboreal
										termites, damp wood
			 termites and invasive species. If
										seeking a claim
			 against a specific pest without a general
										claim then each
			 specific pest will count as 1.
								
							
							
								
									R300
									45
									New
										product; or similar
			 combination product (already registered)
										to an identical or
			 substantially similar in composition and
										use to a registered
			 product; registered source of active
										ingredient; no data
			 review on acute toxicity, efficacy or
										CRP – only product
			 chemistry data; cite-all data citation,
										or selective data
			 citation where applicant owns all required
										data, or applicant
			 submits specific authorization letter
										from data owner.
			 Category also includes 100% re-package of
										registered end-use
			 or manufacturing-use product that
										requires no data
			 submission nor data matrix. (2)(3)
									4
									1,582
								
								
									R301
									46
									New product; or similar combination product (already
										registered) to an
			 identical or substantially similar in
										composition and use
			 to a registered product; registered
										source of active
			 ingredient; selective data citation only
										for data on product
			 chemistry and/or acute toxicity and/or
										public health pest
			 efficacy (identical data citation and
										claims to cited
			 product(s)), where applicant does not own
										all required data
			 and does not have a specific authorization
										letter from data
			 owner. (2)(3)
									4
									1,897 
								
								
									R310
									47
									New end-use or manufacturing-use product with registered
										source(s) of active
			 ingredient(s); includes products
										containing two or
			 more registered active ingredients
										previously combined
			 in other registered products; excludes
										products requiring
			 or citing an animal safety study;
										requires review of
			 data package within RD only; includes
										data and/or waivers
			 of data for only:• product
										chemistry and/or• acute toxicity
										and/or• child resistant packaging
										and/or• pest(s) requiring efficacy (4) - for up
										to 3 target pests.
			 (2)(3)
									7
									7,301
								
								
									R314
									48
									New end use product containing up to three registered
										active ingredients
			 never before registered as this
										combination in a
			 formulated product; new product label is
										identical or
			 substantially similar to the labels of
										currently
			 registered products which separately contain the
										respective
			 component active ingredients; excludes products
										requiring or citing
			 an animal safety study; requires review
										of data package
			 within RD only; includes data and/or waivers
										of data for only:• product chemistry
										and/or• acute toxicity and/or •
										child resistant
			 packaging and/or• pest(s)
										requiring efficacy
			 (4) - for up to 3 target pests.
										(2)(3)
									8
									8,626
								
								
									R319
									49
									New end use product containing up to three registered
										active ingredients
			 never before registered as this
										combination in a
			 formulated product; new product label is
										identical or
			 substantially similar to the labels of
										currently
			 registered products which separately contain the
										respective
			 component active ingredients; excludes products
										requiring or citing
			 an animal safety study; requires review
										of data package
			 within RD only; includes data and/or waivers
										of data for only:• product chemistry
										and/or• acute toxicity and/or •
										child resistant
			 packaging and/or• pest(s)
										requiring efficacy
			 (4) - for 4 to 7 target pests.
										(2)(3)
									10
									12,626
								
								
									R318
									50 (new)
									New end use product containing four or more registered
										active ingredients
			 never before registered as this
										combination in a
			 formulated product; new product label is
										identical or
			 substantially similar to the labels of
										currently
			 registered products which separately contain the
										respective
			 component active ingredients; excludes products
										requiring or citing
			 an animal safety study; requires review
										of data package
			 within RD only; includes data and/or waivers
										of data for only:• product chemistry
										and/or• acute toxicity and/or• child
										resistant packaging
			 and/or• pest(s) requiring
										efficacy (4) - for
			 up to 3 target pests. (2)(3)
									9
									13,252
								
								
									R321
									51 (new)
									New end use product containing four or more registered
										active ingredients
			 never before registered as this
										combination in a
			 formulated product; new product label is
										identical or
			 substantially similar to the labels of
										currently
			 registered products which separately contain the
										respective
			 component active ingredients; excludes products
										requiring or citing
			 an animal safety study; requires review
										of data package
			 within RD only; includes data and/or waivers
										of data for only:• product chemistry
										and/or• acute toxicity and/or• child
										resistant packaging
			 and/or• pest(s) requiring
										efficacy (4) - for
			 4 to 7 target pests. (2)(3)
									11
									17,252
								
								
									R315
									52
									New end-use, on-animal product, registered source of active
										ingredient(s), with
			 the submission of data and/or waivers
										for only:• animal safety and•
										pest(s) requiring
			 efficacy (4) and/or• product
										chemistry and/or• acute toxicity and/or
										• child resistant packaging. (2) (3)
									9
									9,820
								
								
									R316
									53 (new)
									New end-use or manufacturing product with registered
										source(s) of active
			 ingredient(s) including products
										containing two or
			 more registered active ingredients
										previously combined
			 in other registered products; excludes
										products requiring
			 or citing an animal safety study; and
										requires review of
			 data and/or waivers for
										only:• product chemistry and/or•
										acute toxicity
			 and/or • child resistant
										packaging and/or• pest(s) requiring efficacy (4)
										- for greater than
			 3 and up to 7 target pests.
										(2)(3)
									9
									11,301
								
								
									R317
									54 (new)
									New end-use or manufacturing product with registered
										source(s) of active
			 ingredient(s) including products
										containing 2 or
			 more registered active ingredients
										previously combined
			 in other registered products; excludes
										products requiring
			 or citing an animal safety study; and
										requires review of
			 data and/or waivers for
										only:• product chemistry and/or•
										acute toxicity
			 and/or • child resistant
										packaging and/or• pest(s) requiring efficacy (4)
										- for greater than
			 7 target pests. (2)(3)
									10
									15,301
								
								
									R320
									55
									New product; new physical form; requires data review in
										science divisions.
			 (2)(3)
									12
									13,226
								
								
									R331
									56
									New product; repack of identical registered end-use product
										as a
			 manufacturing-use product, or identical registered
										manufacturing-use
			 product as an end use product; same
										registered uses
			 only. (2)(3)
									3
									2,530
								
								
									R332
									57
									New manufacturing-use product; registered active
										ingredient;
			 unregistered source of active ingredient;
										submission of
			 completely new generic data package;
										registered uses
			 only; requires review in RD and science
										divisions. (2)(3)
									24
									283,215
								
								
									R333
									58
									New product; MUP or End use product with unregistered
										source of active
			 ingredient; requires science data review;
										new physical form;
			 etc. Cite-all or selective data citation
										where applicant
			 owns all required data. (2)(3)
									10
									19,838
								
								
									R334
									59
									New product; MUP or End use product with unregistered
										source of the
			 active ingredient; requires science data
										review; new
			 physical form; etc. Selective data citation.
										(2)(3)
									11
									23,100
								
							
						
					
					
						TABLE 5. — REGISTRATION DIVISION — AMENDMENTS
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review Time
												(Months)(1)
									 Registration Service
											Fee ($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) (a) EPA-initiated
										amendments shall
			 not be charged registration service fees.
										(b)
			 Registrant-initiated fast-track amendments are to be
										completed within
			 the timelines specified in FIFRA Section
										3(c)(3)(B) and are
			 not subject to registration service fees.
										(c)
			 Registrant-initiated fast-track amendments handled by
										the Antimicrobials
			 Division are to be completed within the
										timelines specified
			 in FIFRA Section 3(h) and are not
										subject to
			 registration service fees. (d) Registrant
										initiated
			 amendments submitted by notification under PR
										Notices, such as PR
			 Notice 98–10, continue under PR Notice
										timelines and are
			 not subject to registration service fees.
										(e) Submissions
			 with data and requiring data review are
										subject to
			 registration service fees.
								
								
									(3) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency.
								
								
									(4) For the purposes
										of classifying
			 proposed registration actions into PRIA
										categories,
			 “pest(s) requiring efficacy” are: public health
										pests listed in PR
			 Notice 2002–1, livestock pests (e.g. Horn
										flies, Stable
			 flies), wood-destroying pests (e.g. termites,
										carpenter ants,
			 wood-boring beetles) and certain invasive
										species (e.g. Asian
			 Longhorned beetle, Emerald Ashborer).
										This list may be
			 updated/refined as invasive pest needs
										arise. To determine
			 the number of pests for the PRIA
										categories, pests
			 have been placed into groups (general;
										e.g., cockroaches)
			 and pest specific (specifically a test
										species). If
			 seeking a label claim against a pest group
										(general), use the
			 group listing below and each group will
										count as 1. The
			 general pests groups are: mites, dust mites,
										chiggers, ticks,
			 hard ticks, soft ticks, cattle ticks,
										scorpions, spiders,
			 centipedes, lice, fleas, cockroaches,
										keds, bot flies,
			 screwworms, filth flies, blow flies, house
										flies, flesh flies,
			 mosquitoes, biting flies, horse flies,
										stable flies, deer
			 flies, sand flies, biting midges, black
										flies, true bugs,
			 bed bugs, stinging bees, wasps, yellow
										jackets, hornets,
			 ants (excluding carpenter ants), fire and
										harvester ants,
			 wood destroying beetles, carpenter ants,
										termites,
			 subterranean termites, dry wood termites, arboreal
										termites, damp wood
			 termites and invasive species. If
										seeking a claim
			 against a specific pest without a general
										claim then each
			 specific pest will count as 1.
								
							
							
								
									R340
									60
									Amendment requiring data review within RD (e.g., changes to
										precautionary label
			 statements); includes adding/modifying
										pest(s) claims for
			 up to 2 target pests, excludes products
										requiring or citing
			 an animal safety study.
										(2)(3)(4)
									4
									4,988
								
								
									R341
									61 (New)
									Amendment requiring data review within RD (e.g., changes to
										precautionary label
			 statements), includes adding/modifying
										pest(s) claims for
			 greater than 2 target pests, excludes
										products requiring
			 or citing an animal safety study.
										(2)(3)(4)
									6
									5,988
								
								
									R345
									62
									Amending on-animal products previously registered, with the
										submission of data
			 and/or waivers for only: •
										animal safety and• pest(s) requiring efficacy
										(4) and/or• product chemistry
										and/or• acute toxicity and/or •
										child resistant
			 packaging. (2)(3)
									7
									8,820
								
								
									R350
									63
									Amendment requiring data review in science divisions (e.g.,
										changes to REI, or
			 PPE, or PHI, or use rate, or number of
										applications; or
			 add aerial application; or modify GW/SW
										advisory
			 statement). (2)(3)
									9
									13,226
								
								
									R351
									64
									Amendment adding a new unregistered source of active
										ingredient. (2)(3)
									8
									13,226
								
								
									R352
									65
									Amendment adding already approved uses; selective method of
										support; does not
			 apply if the applicant owns all cited
										data. (2) (3)
									8
									13,226
								
								
									R371
									66
									Amendment to Experimental Use Permit; (does not include
										extending a
			 permit's time period). (3)
									6
									10,090
								
							
						
					
					
						TABLE 6. — REGISTRATION DIVISION — OTHER ACTIONS
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review Time
												(Months)(1)
									 Registration Service
											Fee ($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
							
							
								
									R124
									67
									Conditional Ruling on Pre-application Study Waivers;
									       
			 applicant-initiated.
									6
									2,530
								
								
									R272
									68
									Review of Study Protocol applicant-initiated; excludes
										DART,
			 pre-registration conference, Rapid Response review,
										DNT protocol
			 review, protocol needing HSRB review.
									3
									2,530
								
								
									R275
									69
									Rebuttal of agency reviewed protocol, applicant
										initiated.
									3
									2,530
								
								
									R370
									70
									Cancer reassessment; applicant-initiated.
									18
									198,250
								
							
						
					
					
						TABLE 7. — ANTIMICROBIALS DIVISION — NEW ACTIVE INGREDIENTS
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service
											Fee ($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) All requests for
										new uses (food
			 and/or nonfood) contained in any application
										for a new active
			 ingredient or a first food use are covered
										by the base fee for
			 that new active ingredient or first food
										use application and
			 retain the same decision time review
										period as the new
			 active ingredient or first food use
										application. The
			 application must be received by the agency
										in one package. The
			 base fee for the category covers a
										maximum of five new
			 products. Each application for an
										additional new
			 product registration and new inert approval
										that is submitted
			 in the new active ingredient application
										package or first
			 food use application package is subject to
										the registration
			 service fee for a new product or a new
										inert approval. All
			 such associated applications that are
										submitted together
			 will be subject to the new active
										ingredient or first
			 food use decision review time. In the
										case of a new
			 active ingredient application, until that new
										active ingredient
			 is approved, any subsequent application
										for another new
			 product containing the same active
										ingredient or an
			 amendment to the proposed labeling will be
										deemed a new active
			 ingredient application, subject to the
										registration
			 service fee and decision review time for a new
										active ingredient.
			 In the case of a first food use
										application, until
			 that first food use is approved, any
										subsequent
			 application for an additional new food use or
										uses will be
			 subject to the registration service fee and
										decision review
			 time for a first food use. Any information
										that (a) was
			 neither requested nor required by the Agency,
										and (b) is
			 submitted by the applicant at the applicant’s
										initiative to
			 support the application after completion of
										the technical
			 deficiency screening, and (c) is not itself a
										covered
			 registration application, must be assessed 25% of
										the full
			 registration service fee for the new active
										ingredient or first
			 food use application.
								
								
									(3) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency.
								
							
							
								
									A380
									71
									New Active Ingredient; Indirect Food use; establish
										tolerance or
			 tolerance exemption if required. (2)(3)
									24
									137,841 
								
								
									A390
									72
									New Active Ingredient; Direct Food use; establish tolerance
										or tolerance
			 exemption if required. (2)(3)
									24
									229,733 
								
								
									A410
									73
									New Active Ingredient Non-food use.(2)(3)
									21
									229,733 
								
								
									A431
									74
									New Active Ingredient, Non-food use; low-risk.
										(2)(3)
									12
									80,225 
								
							
						
					
					
						TABLE 8. — ANTIMICROBIALS DIVISION — NEW USES
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service
											Fee ($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) All requests for
										new uses (food
			 and/or nonfood) contained in any application
										for a new active
			 ingredient or a first food use are covered
										by the base fee for
			 that new active ingredient or first food
										use application and
			 retain the same decision time review
										period as the new
			 active ingredient or first food use
										application. The
			 application must be received by the agency
										in one package. The
			 base fee for the category covers a
										maximum of five new
			 products. Each application for an
										additional new
			 product registration and new inert approval
										that is submitted
			 in the new active ingredient application
										package or first
			 food use application package is subject to
										the registration
			 service fee for a new product or a new
										inert approval. All
			 such associated applications that are
										submitted together
			 will be subject to the new active
										ingredient or first
			 food use decision review time. In the
										case of a new
			 active ingredient application, until that new
										active ingredient
			 is approved, any subsequent application
										for another new
			 product containing the same active
										ingredient or an
			 amendment to the proposed labeling will be
										deemed a new active
			 ingredient application, subject to the
										registration
			 service fee and decision review time for a new
										active ingredient.
			 In the case of a first food use
										application, until
			 that first food use is approved, any
										subsequent
			 application for an additional new food use or
										uses will be
			 subject to the registration service fee and
										decision review
			 time for a first food use. Any information
										that (a) was
			 neither requested nor required by the Agency,
										and (b) is
			 submitted by the applicant at the applicant’s
										initiative to
			 support the application after completion of
										the technical
			 deficiency screening, and (c) is not itself a
										covered
			 registration application, must be assessed 25% of
										the full
			 registration service fee for the new active
										ingredient or first
			 food use application.
								
								
									(3) If EPA data rules
										are amended to
			 newly require clearance under section 408 of
										the FFDCA for an
			 ingredient of an antimicrobial product
										where such
			 ingredient was not previously subject to such a
										clearance, then
			 review of the data for such clearance of
										such product is not
			 subject to a registration service fee
										for the tolerance
			 action for two years from the effective
										date of the rule.
								
								
									(4) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency.
								
								
									(5) Amendment
										applications to add
			 the new use(s) to registered product
										labels are covered
			 by the base fee for the new use(s). All
										items in the
			 covered application must be submitted together
										in one package.
			 Each application for an additional new
										product
			 registration and new inert approval(s) that is
										submitted in the
			 new use application package is subject to
										the registration
			 service fee for a new product or a new
										inert approval.
			 However, if a new use application only
										proposes to
			 register the new use for a new product and there
										are no amendments
			 in the application, then review of one new
										product application
			 is covered by the new use fee. All such
										associated
			 applications that are submitted together will be
										subject to the new
			 use decision review time. Any application
										for a new product
			 or an amendment to the proposed labeling
										(a) submitted
			 subsequent to submission of the new use
										application and (b)
			 prior to conclusion of its decision
										review time and (c)
			 containing the same new uses, will be
										deemed a separate
			 new-use application, subject to a separate
										registration
			 service fee and new decision review time for a
										new use. If the
			 new-use application includes non-food
										(indoor and/or
			 outdoor), and food (outdoor and/or indoor)
										uses, the
			 appropriate fee is due for each type of new use
										and the longest
			 decision review time applies to all of the
										new uses requested
			 in the application. Any information that
										(a) was neither
			 requested nor required by the Agency, and
										(b) is submitted by
			 the applicant at the applicant’s
										initiative to
			 support the application after completion of
										the technical
			 deficiency screen, and (c) is not itself a
										covered
			 registration application, must be assessed 25% of
										the full
			 registration service fee for the new use
										application.
								
							
							
								
									A440
									75
									New Use, Indirect Food Use, establish tolerance or
										tolerance
			 exemption. (2)(3)(4)
									21
									31,910
								
								
									A441
									76
									Additional Indirect food uses; establish tolerances or
										tolerance
			 exemptions if required; 6 or more submitted in one
										application.
			 (3)(4)(5)
									21
									114,870
								
								
									A450
									77
									New use, Direct food use, establish tolerance or tolerance
										exemption.
			 (2)(3)(4)
									21
									95,724
								
								
									A451
									78
									Additional Direct food uses; establish tolerances or
										tolerance
			 exemptions if required; 6 or more submitted in one
										application.
			 (3)(4)(5)
									21
									182,335
								
								
									A500
									79
									New use, non-food. (4)(5)
									12
									31,910
								
								
									A501
									80
									New use, non-food; 6 or more submitted in one application.
										(4)(5)
									15
									76,583
								
							
						
					
					
						TABLE 9. — ANTIMICROBIALS DIVISION — NEW PRODUCTS AND
							AMENDMENTS
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service Fee
											($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) An application for
										a new end-use
			 product using a source of active ingredient
										that (a) is not yet
			 registered but (b) has an application
										pending with the
			 Agency for review, will be considered an
										application for a
			 new product with an unregistered source of
										active ingredient.
								
								
									(3) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency. 
								
								
									(4)(a) EPA-initiated
										amendments shall
			 not be charged registration service fees.
										(b)
			 Registrant-initiated fast-track amendments are to be
										completed within
			 the timelines specified in FIFRA Section
										3(c)(3)(B) and are
			 not subject to registration service fees.
										(c)
			 Registrant-initiated fast-track amendments handled by
										the Antimicrobials
			 Division are to be completed within the
										timelines specified
			 in FIFRA Section 3(h) and are not
										subject to
			 registration service fees. (d) Registrant
										initiated
			 amendments submitted by notification under PR
										Notices, such as PR
			 Notice 98–10, continue under PR Notice
										timelines and are
			 not subject to registration service fees.
										(e) Submissions
			 with data and requiring data review are
										subject to
			 registration service fees. 
								
								
									(5) The applicant must
										identify the
			 substantially similar product if opting to use
										cite-all or the
			 selective method to support acute toxicity
										data requirements.
								
								
									(6) Once a submission
										for a new product
			 with public health organisms has been
										submitted and
			 classified in either A540 or A541, additional
										organisms submitted
			 for the same product before expiration
										of the first
			 submission’s original decision review time
										period will result
			 in reclassification of both the original
										and subsequent
			 submission into the appropriate new category
										based on the sum of
			 the number of organisms in both
										submissions. A
			 reclassification would result in a new PRIA
										start date and
			 require additional fees to meet the fee of
										the new category.
								
								
									(7) Once a submission
										for a label
			 amendment with public health organisms has been
										submitted and
			 classified in either A570 or A573, additional
										organisms submitted
			 for the same product before expiration
										of the first
			 submission’s original decision review time
										period will result
			 in reclassification of both the original
										and subsequent
			 submission into the appropriate new category
										based on the sum of
			 the number of organisms in both
										submissions. A
			 reclassification would result in a new PRIA
										start date and
			 require additional fees to meet the fee of
										the new category.
								
							
							
								
									A530
									81
									
										New product,
			 identical or substantially similar in
										composition and use
			 to a registered product; no data review
										or only product
			 chemistry data; cite all data citation or
										selective data
			 citation where applicant owns all required
										data; or applicant
			 submits specific authorization letter
										from data owner.
			 Category also includes 100% re-package of
										registered end-use
			 or manufacturing use product that
										requires no data
			 submission nor data matrix. (2)(3) 
									4
									
										1,278 
								
								
									A531
									82
									
										New product;
			 identical or substantially similar in
										composition and use
			 to a registered product; registered
										source of active
			 ingredient: selective data citation only
										for data on product
			 chemistry and/or acute toxicity and/or
										public health pest
			 efficacy, where applicant does not own
										all required data
			 and does not have a specific authorization
										letter from data
			 owner. (2)(3)
									4
									1,824
								
								
									A532
									83
									New product; identical or substantially similar in
										composition and use
			 to a registered product; registered
										active ingredient;
			 unregistered source of active ingredient;
										cite-all data
			 citation except for product chemistry; product
										chemistry data
			 submitted. (2)(3) 
									5
									5,107
								
								
									A540
									84
									
										New end use
			 product; FIFRA §2(mm) uses only; up to 25 public
										health organisms.
			 (2)(3)(5)(6)
									5
									
										5,107 
								
								
									A541
									85 (new)
									
										New end use
			 product; FIFRA §2(mm) uses only; 26–50 public
										health organisms.
			 (2)(3)(5)(6)
									7
									8,500
								
								
									A542
									86 (new)
									
										New end use
			 product; FIFRA §2(mm) uses only; ≥ 51 public
										health organisms.
			 (2)(3)(5)
									10
									15,000
								
								
									A550
									87
									
										New end-use
			 product; uses other than FIFRA §2(mm); non-FQPA
										product. (2)(3)(5)
									9
									13,226 
								
								
									A560
									88
									
										New manufacturing
			 use product; registered active ingredient;
										selective data
			 citation. (2)(3)
									6
									12,596
								
								
									A565
									89 (new)
									
										New
			 manufacturing-use product; registered active ingredient;
										unregistered source
			 of active ingredient; submission of new
										generic data
			 package; registered uses only; requires science
										review. (2)(3) 
									12
									18,234
								
								
									A570
									90
									
										Label amendment
			 requiring data review; up to 25 public
										health organisms.
			 (3)(4)(5)(6)
									4
									3,831
								
								
									A573
									91 (new)
									
										Label amendment
			 requiring data review; 26–50 public health
										organisms.
			 (2)(3)(5)(7)
									6
									6,350
								
								
									A574
									92 (new)
									
										Label amendment
			 requiring data review; ≥ 51 public health
										organisms.
			 (2)(3)(5)(7)
									9
									11,000
								
								
									A572
									93
									New Product or amendment requiring data review for risk
										assessment by
			 Science Branch (e.g., changes to REI, or PPE,
										or use rate).
			 (2)(3)(4)
									9
									13,226
								
							
						
					
					
						TABLE 10. — ANTIMICROBIALS DIVISION — EXPERIMENTAL USE PERMITS AND
							OTHER ACTIONS
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service Fee
											($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency.
								
							
							
								
									A520
									94
									
										Experimental Use
			 Permit application, non-food use. (2) 
									9
									
										6,383 
								
								
									A521
									95
									Review of public health efficacy study protocol within AD,
										per AD Internal
			 Guidance for the Efficacy Protocol Review
										Process; Code will
			 also include review of public health
										efficacy study
			 protocol and data review for devices making
										pesticidal claims;
			 applicant-initiated; Tier 1.
									4
									4,726
								
								
									A522
									96
									
										Review of public
			 health efficacy study protocol outside AD
										by members of AD
			 Efficacy Protocol Review Expert Panel; Code
										will also include
			 review of public health efficacy study
										protocol and data
			 review for devices making pesticidal
										claims;
			 applicant-initiated; Tier 2.
									12
									12,156
								
								
									A537
									97 (new)
									
										New Active
			 Ingredient/New Use, Experimental Use Permit
										application; Direct
			 food use; Establish tolerance or
										tolerance exemption
			 if required. Credit 45% of fee toward
										new active
			 ingredient/new use application that
										follows.
									18
									
										153,156 
								
								
									A538
									98 (new)
									
										New Active
			 Ingredient/New Use, Experimental Use Permit
										application;
			 Indirect food use; Establish tolerance or
										tolerance exemption
			 if required Credit 45% of fee toward new
										active
			 ingredient/new use application that follows.
									18
									95,724
								
								
									A539
									99 (new)
									
										New Active
			 Ingredient/New Use, Experimental Use Permit
										application;
			 Nonfood use. Credit 45% of fee toward new
										active
			 ingredient/new use application that follows.
									15
									92,163
								
								
									A529
									100
									
										Amendment to
			 Experimental Use Permit; requires data review
										or risk assessment.
			 (2) 
									9
									11,429 
								
								
									A523
									101
									
										Review of protocol
			 other than a public health efficacy study
										(i.e., Toxicology
			 or Exposure Protocols).
									9
									12,156
								
								
									A571
									102
									
										Science
			 reassessment: Cancer risk, refined ecological risk,
										and/or endangered
			 species; applicant-initiated. 
									18
									95,724
								
								
									A533
									103 (new)
									Exemption from the requirement of an Experimental Use
										Permit. (2) 
									4
									2,482
								
								
									A534
									104 (new)
									
										Rebuttal of agency
			 reviewed protocol, applicant initiated. 
									4
									4,726
								
								
									A535
									105 (new)
									
										Conditional Ruling
			 on Pre-application Study Waiver or Data
										Bridging Argument;
			 applicant-initiated. 
									6
									2,409
								
								
									A536
									106 (new)
									Conditional Ruling on Pre-application Direct Food, Indirect
										Food, Nonfood use
			 determination;
									       
			 applicant-initiated.
									4
									2,482
								
							
						
					
					
						TABLE 11. — BIOPESTICIDES DIVISION — NEW ACTIVE INGREDIENTS
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service Fee
											($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) All requests for
										new uses (food
			 and/or nonfood) contained in any application
										for a new active
			 ingredient or a first food use are covered
										by the base fee for
			 that new active ingredient or first food
										use application and
			 retain the same decision time review
										period as the new
			 active ingredient or first food use
										application. The
			 application must be received by the agency
										in one package. The
			 base fee for the category covers a
										maximum of five new
			 products. Each application for an
										additional new
			 product registration and new inert approval
										that is submitted
			 in the new active ingredient application
										package or first
			 food use application package is subject to
										the registration
			 service fee for a new product or a new
										inert approval. All
			 such associated applications that are
										submitted together
			 will be subject to the new active
										ingredient or first
			 food use decision review time. In the
										case of a new
			 active ingredient application, until that new
										active ingredient
			 is approved, any subsequent application
										for another new
			 product containing the same active
										ingredient or an
			 amendment to the proposed labeling will be
										deemed a new active
			 ingredient application, subject to the
										registration
			 service fee and decision review time for a new
										active ingredient.
			 In the case of a first food use
										application, until
			 that first food use is approved, any
										subsequent
			 application for an additional new food use or
										uses will be
			 subject to the registration service fee and
										decision review
			 time for a first food use. Any information
										that (a) was
			 neither requested nor required by the Agency,
										and (b) is
			 submitted by the applicant at the applicant’s
										initiative to
			 support the application after completion of
										the technical
			 deficiency screening, and (c) is not itself a
										covered
			 registration application, must be assessed 25% of
										the full
			 registration service fee for the new active
										ingredient or first
			 food use application. 
								
								
									(3) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency.
								
							
							
								
									B580
									107
									New active ingredient; food use; petition to establish a
										tolerance. (2)(3) 
									20
									
										51,053 
								
								
									B590
									108
									
										New active
			 ingredient; food use; petition to establish a
										tolerance
			 exemption. (2)(3)
									18
									31,910
								
								
									B600
									109
									
										New active
			 ingredient; non-food use. (2)(3) 
									13
									19,146
								
								
									B610
									110
									
										New active
			 ingredient; Experimental Use Permit application;
										petition to
			 establish a temporary tolerance or temporary
										tolerance
			 exemption. (3) 
									10
									
										12,764 
								
								
									B611
									111
									
										New active
			 ingredient; Experimental Use Permit application;
										petition to
			 establish permanent tolerance exemption.
										(3)
									12
									12,764
								
								
									B612
									112
									
										New active
			 ingredient; no change to a permanent tolerance
										exemption. (2)(3)
									10
									17,550
								
								
									B613
									113
									
										New active
			 ingredient; petition to convert a temporary
										tolerance or a
			 temporary tolerance exemption to a permanent
										tolerance or
			 tolerance exemption. (2)(3)
									11
									17,550 
								
								
									B620
									114
									
										New active
			 ingredient; Experimental Use Permit application;
										non-food use
			 including crop destruct. (3)
									7
									6,383
								
							
						
					
					
						TABLE 12. — BIOPESTICIDES DIVISION — NEW USES
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service Fee
											($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) All requests for
										new uses (food
			 and/or nonfood) contained in any application
										for a new active
			 ingredient or a first food use are covered
										by the base fee for
			 that new active ingredient or first food
										use application and
			 retain the same decision time review
										period as the new
			 active ingredient or first food use
										application. The
			 application must be received by the agency
										in one package. The
			 base fee for the category covers a
										maximum of five new
			 products. Each application for an
										additional new
			 product registration and new inert approval
										that is submitted
			 in the new active ingredient application
										package or first
			 food use application package is subject to
										the registration
			 service fee for a new product or a new
										inert approval. All
			 such associated applications that are
										submitted together
			 will be subject to the new active
										ingredient or first
			 food use decision review time. In the
										case of a new
			 active ingredient application, until that new
										active ingredient
			 is approved, any subsequent application
										for another new
			 product containing the same active
										ingredient or an
			 amendment to the proposed labeling will be
										deemed a new active
			 ingredient application, subject to the
										registration
			 service fee and decision review time for a new
										active ingredient.
			 In the case of a first food use
										application, until
			 that first food use is approved, any
										subsequent
			 application for an additional new food use or
										uses will be
			 subject to the registration service fee and
										decision review
			 time for a first food use. Any information
										that (a) was
			 neither requested nor required by the Agency,
										and (b) is
			 submitted by the applicant at the applicant’s
										initiative to
			 support the application after completion of
										the technical
			 deficiency screening, and (c) is not itself a
										covered
			 registration application, must be assessed 25% of
										the full
			 registration service fee for the new active
										ingredient or first
			 food use application. 
								
								
									(3) Amendment
										applications to add
			 the new use(s) to registered product
										labels are covered
			 by the base fee for the new use(s). All
										items in the
			 covered application must be submitted together
										in one package.
			 Each application for an additional new
										product
			 registration and new inert approval(s) that is
										submitted in the
			 new use application package is subject to
										the registration
			 service fee for a new product or a new
										inert approval.
			 However, if a new use application only
										proposes to
			 register the new use for a new product and there
										are no amendments
			 in the application, then review of one new
										product application
			 is covered by the new use fee. All such
										associated
			 applications that are submitted together will be
										subject to the new
			 use decision review time. Any application
										for a new product
			 or an amendment to the proposed labeling
										(a) submitted
			 subsequent to submission of the new use
										application and (b)
			 prior to conclusion of its decision
										review time and (c)
			 containing the same new uses, will be
										deemed a separate
			 new-use application, subject to a separate
										registration
			 service fee and new decision review time for a
										new use. If the
			 new-use application includes non-food
										(indoor and/or
			 outdoor), and food (outdoor and/or indoor)
										uses, the
			 appropriate fee is due for each type of new use
										and the longest
			 decision review time applies to all of the
										new uses requested
			 in the application. Any information that
										(a) was neither
			 requested nor required by the Agency, and
										(b) is submitted by
			 the applicant at the applicant’s
										initiative to
			 support the application after completion of
										the technical
			 deficiency screen, and (c) is not itself a
										covered
			 registration application, must be assessed 25% of
										the full
			 registration service fee for the new use
										application. 
								
								
									(4) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency.
								
							
							
								
									B630
									115
									
										First food use;
			 petition to establish a tolerance exemption.
										(2)(4) 
									13
									
										12,764 
								
								
									B631
									116
									
										New food use;
			 petition to amend an established tolerance.
										(3)(4)
									12
									12,764
								
								
									B640
									117
									First food use; petition to establish a tolerance. (2)(4) 
									19
									19,146
								
								
									B643
									118
									New Food use; petition to amend an established tolerance
										exemption. (3)(4) 
									10
									
										12,764 
								
								
									B642
									119
									First food use; indoor; food/food handling. (2)(4)
									12
									31,910
								
								
									B644
									120
									New use, no change to an established tolerance or tolerance
										exemption. (3)(4)
									8
									12,764
								
								
									B650
									121
									New use; non-food. (3)(4)
									7
									6,383 
								
								
									B645
									122 (new)
									
										New food use;
			 Experimental Use Permit application; petition
										to amend or add a
			 tolerance exemption. (4)
									12
									12,764
								
								
									B646
									123 (new)
									New use; non-food use including crop destruct; Experimental
										Use Permit
			 application. (4) 
									7
									6,383
								
							
						
					
					
						TABLE 13. — BIOPESTICIDES DIVISION — NEW PRODUCTS
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service Fee
											($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) An application for
										a new end-use
			 product using a source of active ingredient
										that (a) is not yet
			 registered but (b) has an application
										pending with the
			 Agency for review, will be considered an
										application for a
			 new product with an unregistered source of
										active ingredient.
								
								
									(3) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency.
								
							
							
								
									B652
									124
									New product; registered source of active ingredient;
										requires petition
			 to amend established tolerance or
										tolerance
			 exemption; requires 1) submission of product
										specific data; or
			 2) citation of previously reviewed and
										accepted data; or
			 3) submission or citation of data
										generated at
			 government expense; or 4) submission or
										citation of
			 scientifically-sound rationale based on publicly
										available
			 literature or other relevant information that
										addresses the data
			 requirement; or 5) submission of a
										request for a data
			 requirement to be waived supported by a
									       
			 scientifically-sound rationale explaining why the data
										requirement does
			 not apply. (2)(3) 
									13
									
										12,764 
								
								
									B660
									125
									
										New product;
			 registered source of active ingredient(s);
										identical or
			 substantially similar in composition and use to
										a registered
			 product. No data review, or only product
										chemistry data;
			 cite-all data citation, or selective data
										citation where
			 applicant owns all required data or
										authorization from
			 data owner is demonstrated. Category
										includes 100%
			 re-package of registered end-use or
										manufacturing-use
			 product that requires no data submission
										or data matrix. For
			 microbial pesticides, the active
										ingredient(s) must
			 not be re-isolated. (2)(3)
									4
									1,278
								
								
									B670
									126
									
										New product;
			 registered source of active ingredient(s);
										requires: 1)
			 submission of product specific data; or 2)
										citation of
			 previously reviewed and accepted data; or 3)
										submission or
			 citation of data generated at government
										expense; or 4)
			 submission or citation of a
									       
			 scientifically-sound rationale based on publicly available
										literature or other
			 relevant information that addresses the
										data requirement;
			 or 5) submission of a request for a data
										requirement to be
			 waived supported by a scientifically-sound
										rationale
			 explaining why the data requirement does not
										apply. (2)(3) 
									7
									5,107
								
								
									B671
									127
									
										New product;
			 unregistered source of active ingredient(s);
										requires a petition
			 to amend an established tolerance or
										tolerance
			 exemption; requires: 1) submission of product
										specific data; or
			 2) citation of previously reviewed and
										accepted data; or
			 3) submission or citation of data
										generated at
			 government expense; or 4) submission or
										citation of a
			 scientifically-sound rationale based on
										publicly available
			 literature or other relevant information
										that addresses the
			 data requirement; or 5) submission of a
										request for a data
			 requirement to be waived supported by a
									       
			 scientifically-sound rationale explaining why the data
										requirement does
			 not apply. (2)(3) 
									17
									
										12,764 
								
								
									B672
									128
									
										New product;
			 unregistered source of active ingredient(s);
										non-food use or
			 food use requires: 1) submission of product
										specific data; or
			 2) citation of previously reviewed and
										accepted data; or
			 3) submission or citation of data
										generated at
			 government expense; or 4) submission or
										citation of a
			 scientifically-sound rationale based on
										publicly available
			 literature or other relevant information
										that addresses the
			 data requirement; or 5) submission of a
										request for a data
			 requirement to be waived supported by a
									       
			 scientifically-sound rationale explaining why the data
										requirement does
			 not apply. (2)(3)
									13
									9,118
								
								
									B673
									129
									
										New product MUP/EP;
			 unregistered source of active
										ingredient(s);
			 citation of Technical Grade Active Ingredient
										(TGAI) data
			 previously reviewed and accepted by the Agency.
										Requires an Agency
			 determination that the cited data
										supports the new
			 product. (2)(3)
									10
									5,107
								
								
									B674
									130
									
										New product MUP;
			 Repack of identical registered end-use
										product as a
			 manufacturing-use product; same registered uses
										only. (2)(3)
									4
									1,278 
								
								
									B675
									131
									
										New Product MUP;
			 registered source of active ingredient;
										submission of
			 completely new generic data package;
										registered uses
			 only. (2)(3)
									10
									9,118
								
								
									B676
									132
									
										New product; more
			 than one active ingredient where one
										active ingredient
			 is an unregistered source; product
										chemistry data must
			 be submitted; requires: 1) submission of
										product specific
			 data, and 2) citation of previously
										reviewed and
			 accepted data; or 3) submission or citation of
										data generated at
			 government expense; or 4) submission or
										citation of a
			 scientifically-sound rationale based on
										publicly available
			 literature or other relevant information
										that addresses the
			 data requirement; or 5) submission of a
										request for a data
			 requirement to be waived supported by a
									       
			 scientifically-sound rationale explaining why the data
										requirement does
			 not apply. (2)(3) 
									13
									9,118
								
								
									B677
									133
									New end-use non-food animal product with submission of two
										or more target
			 animal safety studies; includes data and/or
										waivers of data for
			 only:• product chemistry
										and/or• acute toxicity and/or•
										public health pest
			 efficacy and/or• animal
										safety studies
			 and/or • child resistant
										packaging. (2)(3)
									10
									8,820
								
							
						
					
					
						TABLE 14. — BIOPESTICIDES DIVISION — AMENDMENTS
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service Fee
											($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) (a) EPA-initiated
										amendments shall
			 not be charged registration service fees.
										(b)
			 Registrant-initiated fast-track amendments are to be
										completed within
			 the timelines specified in FIFRA Section
										3(c)(3)(B) and are
			 not subject to registration service fees.
										(c)
			 Registrant-initiated fast-track amendments handled by
										the Antimicrobials
			 Division are to be completed within the
										timelines specified
			 in FIFRA Section 3(h) and are not
										subject to
			 registration service fees. (d) Registrant
										initiated
			 amendments submitted by notification under PR
										Notices, such as PR
			 Notice 98–10, continue under PR Notice
										timelines and are
			 not subject to registration service fees.
										(e) Submissions
			 with data and requiring data review are
										subject to
			 registration service fees.
								
								
									(3) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency.
								
							
							
								
									B621
									134
									Amendment; Experimental Use Permit; no change to an
										established
			 temporary tolerance or tolerance exemption.
										(3)
									7
									
										5,107 
								
								
									B622
									135
									Amendment; Experimental Use Permit; petition to amend an
										established or
			 temporary tolerance or tolerance exemption.
										(3)
									11
									12,764
								
								
									B641
									136
									Amendment of an established tolerance or tolerance
										exemption.
									13
									12,764
								
								
									B680
									137
									
										Amendment;
			 registered sources of active ingredient(s); no
										new use(s); no
			 changes to an established tolerance or
										tolerance
			 exemption. Requires data submission. (2)(3) 
									5
									
										5,107 
								
								
									B681
									138
									
										Amendment;
			 unregistered source of active ingredient(s).
										Requires data
			 submission. (2)(3)
									7
									6,079
								
								
									B683
									139
									
										Label amendment;
			 requires review/update of previous risk
										assessment(s)
			 without data submission (e.g., labeling
										changes to REI,
			 PPE, PHI). (2)(3)
									6
									5,107
								
								
									B684
									140
									
										Amending non-food
			 animal product that includes submission of
										target animal
			 safety data; previously registered.
										(2)(3)
									8
									8,820 
								
								
									B685
									141 (new)
									
										Amendment; add a
			 new biochemical unregistered source of
										active ingredient
			 or a new microbial production site.
										Requires submission
			 of analysis of samples data and
										source/production
			 site-specific manufacturing process
										description. (3)
									5
									5,107
								
							
						
					
					
						TABLE 15. — BIOPESTICIDES DIVISION — SCLP
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service Fee
											($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) All requests for
										new uses (food
			 and/or nonfood) contained in any application
										for a new active
			 ingredient or a first food use are covered
										by the base fee for
			 that new active ingredient or first food
										use application and
			 retain the same decision time review
										period as the new
			 active ingredient or first food use
										application. The
			 application must be received by the agency
										in one package. The
			 base fee for the category covers a
										maximum of five new
			 products. Each application for an
										additional new
			 product registration and new inert approval
										that is submitted
			 in the new active ingredient application
										package or first
			 food use application package is subject to
										the registration
			 service fee for a new product or a new
										inert approval. All
			 such associated applications that are
										submitted together
			 will be subject to the new active
										ingredient or first
			 food use decision review time. In the
										case of a new
			 active ingredient application, until that new
										active ingredient
			 is approved, any subsequent application
										for another new
			 product containing the same active
										ingredient or an
			 amendment to the proposed labeling will be
										deemed a new active
			 ingredient application, subject to the
										registration
			 service fee and decision review time for a new
										active ingredient.
			 In the case of a first food use
										application, until
			 that first food use is approved, any
										subsequent
			 application for an additional new food use or
										uses will be
			 subject to the registration service fee and
										decision review
			 time for a first food use. Any information
										that (a) was
			 neither requested nor required by the Agency,
										and (b) is
			 submitted by the applicant at the applicant’s
										initiative to
			 support the application after completion of
										the technical
			 deficiency screening, and (c) is not itself a
										covered
			 registration application, must be assessed 25% of
										the full
			 registration service fee for the new active
										ingredient or first
			 food use application. 
								
								
									(3) An application for
										a new end-use
			 product using a source of active ingredient
										that (a) is not yet
			 registered but (b) has an application
										pending with the
			 Agency for review, will be considered an
										application for a
			 new product with an unregistered source of
										active ingredient.
								
								
									(4) (a) EPA-initiated
										amendments shall
			 not be charged registration service fees.
										(b)
			 Registrant-initiated fast-track amendments are to be
										completed within
			 the timelines specified in FIFRA Section
										3(c)(3)(B) and are
			 not subject to registration service fees.
										(c)
			 Registrant-initiated fast-track amendments handled by
										the Antimicrobials
			 Division are to be completed within the
										timelines specified
			 in FIFRA Section 3(h) and are not
										subject to
			 registration service fees. (d) Registrant
										initiated
			 amendments submitted by notification under PR
										Notices, such as PR
			 Notice 98–10, continue under PR Notice
										timelines and are
			 not subject to registration service fees.
										(e) Submissions
			 with data and requiring data review are
										subject to
			 registration service fees.
								
								
									(5) Amendment
										applications to add
			 the new use(s) to registered product
										labels are covered
			 by the base fee for the new use(s). All
										items in the
			 covered application must be submitted together
										in one package.
			 Each application for an additional new
										product
			 registration and new inert approval(s) that is
										submitted in the
			 new use application package is subject to
										the registration
			 service fee for a new product or a new
										inert approval.
			 However, if a new use application only
										proposes to
			 register the new use for a new product and there
										are no amendments
			 in the application, then review of one new
										product application
			 is covered by the new use fee. All such
										associated
			 applications that are submitted together will be
										subject to the new
			 use decision review time. Any application
										for a new product
			 or an amendment to the proposed labeling
										(a) submitted
			 subsequent to submission of the new use
										application and (b)
			 prior to conclusion of its decision
										review time and (c)
			 containing the same new uses, will be
										deemed a separate
			 new-use application, subject to a separate
										registration
			 service fee and new decision review time for a
										new use. If the
			 new-use application includes non-food
										(indoor and/or
			 outdoor), and food (outdoor and/or indoor)
										uses, the
			 appropriate fee is due for each type of new use
										and the longest
			 decision review time applies to all of the
										new uses requested
			 in the application. Any information that
										(a) was neither
			 requested nor required by the Agency, and
										(b) is submitted by
			 the applicant at the applicant’s
										initiative to
			 support the application after completion of
										the technical
			 deficiency screen, and (c) is not itself a
										covered
			 registration application, must be assessed 25% of
										the full
			 registration service fee for the new use
										application.
								
								
									(6) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency.
								
							
							
								
									B690
									142
									New active ingredient; food or non-food use. (2)(6) 
									7
									
										2,554 
								
								
									B700
									143
									
										Experimental Use
			 Permit application; new active ingredient
										or new use. (6) 
									7
									1,278
								
								
									B701
									144
									
										Extend or amend
			 Experimental Use Permit. (6) 
									4
									1,278
								
								
									B710
									145
									
										New product;
			 registered source of active ingredient(s);
										identical or
			 substantially similar in composition and use to
										a registered
			 product; no change in an established tolerance
										or tolerance
			 exemption. No data review, or only product
										chemistry data;
			 cite-all data citation, or selective data
										citation where
			 applicant owns all required data or
										authorization from
			 data owner is demonstrated. Category
										includes 100%
			 re-package of registered end-use or
										manufacturing-use
			 product that requires no data submission
										or data matrix.
			 (3)(6) 
									4
									
										1,278 
								
								
									B720
									146
									
										New product;
			 registered source of active ingredient(s);
										requires: 1)
			 submission of product specific data; or 2)
										citation of
			 previously reviewed and accepted data; or 3)
										submission or
			 citation of data generated at government
										expense; or 4)
			 submission or citation of a
									       
			 scientifically-sound rationale based on publicly available
										literature or other
			 relevant information that addresses the
										data requirement;
			 or 5) submission of a request for a data
										requirement to be
			 waived supported by a scientifically-sound
										rationale
			 explaining why the data requirement does not
										apply. (3)(6)
									5
									1,278
								
								
									B721
									147
									
										New product;
			 unregistered source of active ingredient.
										(3)(6)
									7
									2,676
								
								
									B722
									148
									New use and/or amendment; petition to establish a tolerance
										or tolerance
			 exemption. (4)(5)(6)
									7
									2,477 
								
								
									B730
									149
									Label amendment requiring data submission. (4)(6)
									5
									1,278
								
							
						
					
					
						TABLE 16. — BIOPESTICIDES DIVISION — OTHER ACTIONS
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service Fee
											($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
							
							
								
									B614
									150
									Pre-application; Conditional Ruling on rationales for
										addressing a data
			 requirement in lieu of data;
									       
			 applicant-initiated; applies to one rationale at a
										time.
									3
									
										2,530 
								
								
									B615
									151
									Rebuttal of agency reviewed protocol, applicant
										initiated.
									3
									2,530
								
								
									B682
									152
									Protocol review; applicant initiated; excludes time for
										HSRB review. 
									3
									2,432
								
							
						
					
					
						TABLE 17. — BIOPESTICIDES DIVISION — PIP
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service Fee
											($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) New PIP = a PIP
										with an active
			 ingredient that has not been
										registered.
								
								
									(3) Registered PIP = a
										PIP with an active
			 ingredient that is currently
										registered.
								
								
									(4) Transfer
										registered PIP
			 through conventional breeding for new
										food/feed use, such
			 as from field corn to sweet
										corn.
								
								
									(5) The scientific
										data involved in
			 this category are complex. EPA often seeks
										technical advice
			 from the Scientific Advisory Panel on risks
										that pesticides
			 pose to wildlife, farm workers, pesticide
										applicators,
			 non-target species, as well as insect
										resistance, and
			 novel scientific issues surrounding new
										technologies. The
			 scientists of the SAP neither make nor
										recommend policy
			 decisions. They provide advice on the
										science used to
			 make these decisions. Their advice is
										invaluable to the
			 EPA as it strives to protect humans and
										the environment
			 from risks posed by pesticides. Due to the
										time it takes to
			 schedule and prepare for meetings with the
										SAP, additional
			 time and costs are needed.
								
								
									(6) Registered PIPs
										stacked through
			 conventional breeding.
								
								
									(7) Deployment of a
										registered PIP with
			 a different IRM plan (e.g., seed
										blend).
								
								
									(8) The negotiated
										acreage cap will
			 depend upon EPA's determination of the
										potential
			 environmental exposure, risk(s) to non-target
										organisms, and the
			 risk of targeted pest developing
										resistance to the
			 pesticidal substance. The uncertainty of
										these risks may
			 reduce the allowable acreage, based upon the
										quantity and type
			 of non-target organism data submitted and
										the lack of insect
			 resistance management data, which is
										usually not
			 required for seed-increase registrations.
										Registrants are
			 encouraged to consult with EPA prior to
										submission of a
			 registration application in this
										category.
								
								
									(9) Application can be
										submitted prior to
			 or concurrently with an application for
										commercial
			 registration.
								
								
									(10) For example, IRM
										plan modifications
			 that are applicant-initiated.
								
								
									(11) EPA-initiated
										amendments shall
			 not be charged fees.
								
								
									(12) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency.
								
							
							
								
									B740
									153
									Experimental Use Permit application; no petition for
										tolerance/tolerance
			 exemption.
										Includes:1. non-food/feed use(s) for
										a new (2) or
			 registered (3) PIP (12);2.
										food/feed use(s)
			 for a new or registered PIP with crop
										destruct (12);3. food/feed use(s) for a new or
										registered PIP in
			 which an established tolerance/tolerance
										exemption exists
			 for the intended use(s). (4)(12)
									6
									
										95,724 
								
								
									B741
									154 (new)
									Experimental Use Permit application; no petition for
										tolerance/tolerance
			 exemption.
										Includes:1. non-food/feed use(s) for
										a new (2) or
			 registered (3) PIP;2. food/feed
										use(s) for a new or
			 registered PIP with crop
										destruct;3. food/feed use(s) for a new or
										registered PIP in
			 which an established tolerance/tolerance
										exemption exists
			 for the intended use(s);SAP
										Review. (12) 
									12
									159,538
								
								
									B750
									155
									Experimental Use Permit application; with a petition to
										establish a
			 temporary or permanent tolerance/tolerance
										exemption for the
			 active ingredient. Includes new food/feed
										use for a
			 registered (3) PIP. (4)(12)
									9
									127,630
								
								
									B770
									156
									Experimental Use Permit application; new (2) PIP; with
										petition to
			 establish a temporary tolerance/tolerance
										exemption for the
			 active ingredient; credit 75% of B771 fee
										toward registration
			 application for a new active ingredient
										that follows; SAP
			 review. (5)(12) 
									15
									
										191,444 
								
								
									B771
									157
									Experimental Use Permit application; new (2) PIP; with
										petition to
			 establish a temporary tolerance/tolerance
										exemption for the
			 active ingredient; credit 75% of B771 fee
										toward registration
			 application for a new active ingredient
										that follows. (12)
									10
									127,630
								
								
									B772
									158
									Application to amend or extend an Experimental Use Permit;
										no petition since
			 the established tolerance/tolerance
										exemption for the
			 active ingredient is unaffected.
										(12)
									3
									12,764
								
								
									B773
									159
									Application to amend or extend an Experimental Use Permit;
										with petition to
			 extend a temporary tolerance/tolerance
										exemption for the
			 active ingredient. (12)
									5
									31,910 
								
								
									B780
									160
									Registration application; new (2) PIP; non-food/feed.
										(12)
									12
									159,537
								
								
									B790
									161
									Registration application; new (2) PIP; non-food/feed; SAP
										review. (5)(12) 
									18
									223,351
								
								
									B800
									162
									Registration application; new (2) PIP; with petition to
										establish permanent
			 tolerance/tolerance exemption for the
										active ingredient
			 based on an existing temporary
										tolerance/tolerance
			 exemption. (12)
									13
									172,300
								
								
									B810
									163
									Registration application; new (2) PIP; with petition to
										establish permanent
			 tolerance/tolerance exemption for the
										active ingredient
			 based on an existing temporary
										tolerance/tolerance
			 exemption. SAP review. (5)(12)
									19
									236,114
								
								
									B820
									164
									Registration application; new (2) PIP; with petition to
										establish or amend
			 a permanent tolerance/tolerance exemption
										of an active
			 ingredient. (12)
									15
									204,208
								
								
									B840
									165
									Registration application; new (2) PIP; with petition to
										establish or amend
			 a permanent tolerance/tolerance exemption
										of an active
			 ingredient. SAP review. (5)(12)
									21
									268,022
								
								
									B851
									166
									Registration application; new event of a previously
										registered PIP
			 active ingredient(s); no petition since
										permanent
			 tolerance/tolerance exemption is already
										established for the
			 active ingredient(s). (12)
									9
									127,630
								
								
									B870
									167
									Registration application; registered (3) PIP; new product;
										new use; no
			 petition since a permanent tolerance/tolerance
										exemption is
			 already established for the active
										ingredient(s). (4)
			 (12)
									9
									38,290
								
								
									B880
									168
									Registration application; registered (3) PIP; new product
										or new terms of
			 registration; additional data submitted; no
										petition since a
			 permanent tolerance/tolerance exemption is
										already established
			 for the active ingredient(s). (6) (7)
										(12)
									9
									31,910
								
								
									B881
									169
									Registration application; registered (3) PIP; new product
										or new terms of
			 registration; additional data submitted; no
										petition since a
			 permanent tolerance/tolerance exemption is
										already established
			 for the active ingredient(s). SAP
										review.
			 (5)(6)(7)(12)
									15
									95,724
								
								
									B882
									170 (new)
									Registration application; new (2) PIP, seed increase with
										negotiated acreage
			 cap and time-limited registration; with
										petition to
			 establish a permanent tolerance/tolerance
										exemption for the
			 active ingredient based on an existing
										temporary
			 tolerance/tolerance exemption; SAP Review.
										(8)(12)
									15
									191,444
								
								
									B883
									171
									Registration application; new (2) PIP, seed increase with
										negotiated acreage
			 cap and time-limited registration; with
										petition to
			 establish a permanent tolerance/tolerance
										exemption for the
			 active ingredient based on an existing
										temporary
			 tolerance/tolerance exemption. (8) (12)
									9
									127,630
								
								
									B884
									172
									Registration application; new (2) PIP, seed increase with
										negotiated acreage
			 cap and time-limited registration; with
										petition to
			 establish a permanent tolerance/tolerance
										exemption for the
			 active ingredient. (8)(12)
									12
									159,537
								
								
									B885
									173
									Registration application; registered (3) PIP, seed
										increase; breeding
			 stack of previously approved PIPs, same
										crop; no petition
			 since a permanent tolerance/tolerance
										exemption is
			 already established for the active
										ingredient(s).
			 (9)(12)
									6
									31,910
								
								
									B886
									174 (new)
									Registration application; new (2) PIP, seed increase with
										negotiated acreage
			 cap and time-limited registration; with
										petition to
			 establish a permanent tolerance/tolerance
										exemption for the
			 active ingredient. SAP Review. (8)
										(12)
									18
									223,351
								
								
									B890
									175
									Application to amend a seed increase registration; converts
										registration to
			 commercial registration; no petition since
										permanent
			 tolerance/tolerance exemption is already
										established for the
			 active ingredient(s). (12)
									9
									63,816
								
								
									B891
									176
									Application to amend a seed increase registration; converts
										registration to a
			 commercial registration; no petition since
										a permanent
			 tolerance/tolerance exemption already
										established for the
			 active ingredient(s); SAP review.
										(5)(12)
									15
									127,630
								
								
									B900
									177
									Application to amend a registration, including actions such
										as extending an
			 expiration date, modifying an IRM plan, or
										adding an insect to
			 be controlled. (10)(11)(12)
									6
									12,764
								
								
									B901
									178
									Application to amend a registration, including actions such
										as extending an
			 expiration date, modifying an IRM plan, or
										adding an insect to
			 be controlled. SAP review. (10) (11)
										(12)
									12
									76,578
								
								
									B902
									179
									PIP Protocol review.
									3
									6,383
								
								
									B903
									180
									Inert ingredient tolerance exemption; e.g., a marker such
										as NPT II; reviewed
			 in BPPD.
									6
									63,816
								
								
									B904
									181
									Import tolerance or tolerance exemption; processed
										commodities/food
			 only (inert or active ingredient).
									9
									127,630
								
								
									B905
									182 (new)
									SAP Review.
									6
									63,816
								
								
									B906
									183 (new)
									Petition to establish a temporary tolerance/tolerance
										exemption for one
			 or more active ingredients.
									3
									31,907
								
								
									B907
									184 (new)
									Petition to establish a temporary tolerance/tolerance
										exemption for one
			 or more active ingredients based on an
										existing temporary
			 tolerance/tolerance exemption.
									3
									12,764
								
								
									B908
									185 (new)
									Petition to establish a temporary tolerance/tolerance
										exemption for one
			 or more active ingredients or inert
										ingredients.
									3
									44,671
								
							
						
					
					
						TABLE 18. — INERT INGREDIENTS
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service Fee
											($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) If another covered
										application is
			 submitted that depends upon an application to
										approve an inert
			 ingredient, each application will be
										subject to its
			 respective registration service fee. The
										decision review
			 time line for both submissions will be the
										longest of the
			 associated applications. If the application
										covers multiple
			 ingredients grouped by EPA into one chemical
										class, a single
			 registration service fee will be assessed
										for approval of
			 those ingredients.
								
								
									(3) If EPA data rules
										are amended to
			 newly require clearance under section 408 of
										the FFDCA for an
			 ingredient of an antimicrobial product
										where such
			 ingredient was not previously subject to such a
										clearance, then
			 review of the data for such clearance of
										such product is not
			 subject to a registration service fee
										for the tolerance
			 action for two years from the effective
										date of the rule.
								
								
									(4) Any other covered
										application that is
			 associated with and dependent on the
										HSRB review will be
			 subject to its separate registration
										service fee. The
			 decision review times for the associated
										actions run
			 concurrently, but will end at the date of the
										latest review time.
								
								
									(5) Any other covered
										application that is
			 associated with and dependent on the SAP
										review will be
			 subject to its separate registration service
										fee. The decision
			 review time for the associated action will
										be extended by the
			 decision review time for the SAP
										review.
								
								
									(6) An application for
										a new end-use
			 product using a source of active ingredient
										that (a) is not yet
			 registered but (b) has an application
										pending with the
			 Agency for review, will be considered an
										application for a
			 new product with an unregistered source of
										active ingredient.
								
								
									(7) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency.
								
								
									(8) If a new safener
										is submitted in the
			 same package as a new active ingredient,
										and that new active
			 ingredient is determined to be reduced
										risk, then the
			 safener would get the same reduced timeframe
										as the new active
			 ingredient.
								
							
							
								
									I001
									186
									Approval of new food use inert ingredient. (2)(3)
									13
									
										27,000 
								
								
									I002
									187
									Amend currently approved inert ingredient tolerance or
										exemption from
			 tolerance; new data. (2)
									11
									7,500
								
								
									I003
									188
									Amend currently approved inert ingredient tolerance or
										exemption from
			 tolerance; no new data. (2)
									9
									3,308
								
								
									I004
									189
									Approval of new non-food use inert ingredient. (2) 
									6
									
										11,025 
								
								
									I005
									190
									Amend currently approved non-food use inert ingredient with
										new use pattern;
			 new data. (2)
									6
									5,513
								
								
									I006
									191
									Amend currently approved non-food use inert ingredient with
										new use pattern; no
			 new data. (2)
									3
									3,308
								
								
									I007
									192
									Approval of substantially similar non-food use inert
										ingredients when
			 original inert is compositionally similar
										with similar use
			 pattern. (2)
									4
									1,654 
								
								
									I008
									193
									Approval of new or amended polymer inert ingredient, food
										use. (2)
									5
									3,749
								
								
									I009
									194
									Approval of new or amended polymer inert ingredient,
										non-food use. (2) 
									4
									3,087
								
								
									I010
									195
									Petition to amend a single tolerance exemption descriptor,
										or single non-food
			 use descriptor, to add ≤ 10 CASRNs; no
										new data. (2)
									6
									1,654
								
								
									I011
									196 (new)
									Approval of new food use safener with tolerance or
										exemption from
			 tolerance. (2)(8)
									24
									597,683
								
								
									I012
									197 (new)
									Approval of new non-food use safener. (2)(8)
									21
									415,241
								
								
									I013
									198 (new)
									Approval of additional food use for previously approved
										safener with
			 tolerance or exemption from tolerance.
										(2)
									15
									62,975
								
								
									I014
									199 (new)
									Approval of additional non-food use for previously approved
										safener. (2)
									15
									25,168
								
								
									I015
									200 (new)
									Approval of new generic data for previously approved food
										use safener. (2)
									24
									269,728
								
								
									I016
									201 (new)
									Approval of amendment(s) to tolerance and label for
										previously approved
			 safener. (2)
									13
									55,776
								
							
						
					
					
						TABLE 19. — EXTERNAL REVIEW AND MISCELLANEOUS ACTIONS
						
							
							
							
							
							
							
								
									EPA No.
									New CR
											No.
									Action
									Decision Review
											Time
											(Months)(1)
									 Registration Service Fee
											($)
								
							
							
								
									(1) A decision review
										time that would
			 otherwise end on a Saturday, Sunday, or
										federal holiday,
			 will be extended to end on the next
										business day.
								
								
									(2) If another covered
										application is
			 submitted that depends upon an application to
										approve an inert
			 ingredient, each application will be
										subject to its
			 respective registration service fee. The
										decision review
			 time line for both submissions will be the
										longest of the
			 associated applications. If the application
										covers multiple
			 ingredients grouped by EPA into one chemical
										class, a single
			 registration service fee will be assessed
										for approval of
			 those ingredients.
								
								
									(3) If EPA data rules
										are amended to
			 newly require clearance under section 408 of
										the FFDCA for an
			 ingredient of an antimicrobial product
										where such
			 ingredient was not previously subject to such a
										clearance, then
			 review of the data for such clearance of
										such product is not
			 subject to a registration service fee
										for the tolerance
			 action for two years from the effective
										date of the rule.
								
								
									(4) Any other covered
										application that is
			 associated with and dependent on the
										HSRB review will be
			 subject to its separate registration
										service fee. The
			 decision review times for the associated
										actions run
			 concurrently, but will end at the date of the
										latest review time.
								
								
									(5) Any other covered
										application that is
			 associated with and dependent on the SAP
										review will be
			 subject to its separate registration service
										fee. The decision
			 review time for the associated action will
										be extended by the
			 decision review time for the SAP
										review.
								
								
									(6) An application for
										a new end-use
			 product using a source of active ingredient
										that (a) is not yet
			 registered but (b) has an application
										pending with the
			 Agency for review, will be considered an
										application for a
			 new product with an unregistered source of
										active ingredient.
								
								
									(7) Where the action
										involves approval
			 of a new or amended label, on or before
										the end date of the
			 decision review time, the Agency shall
										provide to the
			 applicant a draft accepted label, including
										any changes made by
			 the Agency that differ from the
										applicant-submitted
			 label and relevant supporting data
										reviewed by the
			 Agency. The applicant will notify the Agency
										that the applicant
			 either (a) agrees to all of the terms
										associated with the
			 draft accepted label as amended by the
										Agency and requests
			 that it be issued as the accepted final
										Agency-stamped
			 label; or (b) does not agree to one or more
										of the terms of the
			 draft accepted label as amended by the
										Agency and requests
			 additional time to resolve the
										difference(s); or
			 (c) withdraws the application without
										prejudice for
			 subsequent resubmission, but forfeits the
										associated
			 registration service fee. For cases described in
										(b), the applicant
			 shall have up to 30 calendar days to
										reach agreement
			 with the Agency on the final terms of the
										Agency-accepted
			 label. If the applicant agrees to all of the
										terms of the
			 accepted label as in (a), including upon
										resolution of
			 differences in (b), the Agency shall provide
										an accepted final
			 Agency-stamped label to the registrant
										within 2 business
			 days following the registrant’s written or
										electronic
			 confirmation of agreement to the Agency.
								
								
									(8) Due to low fee and
										short time frame
			 this category is not eligible for small
										business waivers.
			 Gold seal applies to one registered
										product.
								
								
									(9) This category
										includes amendments
			 the sole purpose of which is to add DfE
										(or equivalent
			 terms that do not use “safe” or derivatives
										of “safe”) logos to
			 a label. DfE is a voluntary program. A
										label bearing a DfE
			 logo is not considered an Agency
										endorsement because
			 the ingredients in the qualifying
										product must meet
			 objective, scientific criteria established
										and widely
			 publicized by EPA.
								
							
							
								
									M001
									202
									Study protocol requiring Human Studies Review Board review
										as defined in 40
			 CFR Part 26 in support of an active
										ingredient. (4)
									9
									
										7,938 
								
								
									M002
									203
									Completed study requiring Human Studies Review Board review
										as defined in 40
			 CFR Part 26 in support of an active
										ingredient. (4)
									9
									7,938
								
								
									M003
									204
									External technical peer review of new active ingredient,
										product, or
			 amendment (e.g., consultation with FIFRA
										Scientific Advisory
			 Panel) for an action with a decision
										timeframe of less
			 than 12 months. Applicant initiated
										request based on a
			 requirement of the Administrator, as
										defined by FIFRA §
			 25(d), in support of a novel active
										ingredient, or
			 unique use pattern or application technology.
										Excludes PIP active
			 ingredients. (5)
									12
									63,945
								
								
									M004
									205
									External technical peer review of new active ingredient,
										product, or
			 amendment (e.g., consultation with FIFRA
										Scientific Advisory
			 Panel) for an action with a decision
										timeframe of
			 greater than 12 months. Applicant initiated
										request based on a
			 requirement of the Administrator, as
										defined by FIFRA §
			 25(d), in support of a novel active
										ingredient, or
			 unique use pattern or application technology.
										Excludes PIP active
			 ingredients. (5) 
									18
									63,945
								
								
									M005
									206
									New Product: Combination, Contains a combination of active
										ingredients from a
			 registered and/or unregistered source;
										conventional,
			 antimicrobial and/or biopesticide. Requires
										coordination with
			 other regulatory divisions to conduct
										review of data,
			 label and/or verify the validity of existing
										data as cited. Only
			 existing uses for each active ingredient
										in the combination
			 product. (6)(7)
									9
									22,050
								
								
									M006
									207
									Request for up to 5 letters of certification (Gold Seal)
										for one actively
			 registered product (excludes distributor
										products). (8)
									1
									277
								
								
									M007
									208
									Request to extend Exclusive Use of data as provided by
										FIFRA Section
			 3(c)(1)(F)(ii).
									12
									5,513 
								
								
									M008
									209
									Request to grant Exclusive Use of data as provided by FIFRA
										Section
			 3(c)(1)(F)(vi) for a minor use, when a FIFRA Section
										2(ll)(2)
			 determination is required.
									15
									1,654
								
								
									M009
									210 (new)
									Non-FIFRA Regulated Determination: Applicant initiated, per
										product.
									4
									2,363
								
								
									M010
									211 (new)
									Conditional ruling on pre-application, product substantial
										similarity.
									4
									2,363
								
								
									M011
									212 (new)
									Label amendment to add the DfE logo; requires data review;
										no other label
			 changes. (9)
									4
									3,648
								
							
						
					
				.
		
			7.
			Agricultural worker protection standard;
				certification of pesticide applicators
			
				(a)
				In general
 Except as provided in subsection (b), during the period beginning on the date of enactment of this Act and ending not earlier than October 1, 2021, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator)—
				
					(1)
 shall carry out—  (A) the final rule of the Administrator entitled Pesticides; Agricultural Worker Protection Standard Revisions (80 Fed. Reg. 67496 (November 2, 2015)); and
					
						(B)
 the final rule of the Administrator entitled Pesticides; Certification of Pesticide Applicators (82 Fed. Reg. 952 (January 4, 2017)); and
					
					(2)
 shall not revise or develop revisions to the rules described in subparagraphs (A) and (B) of paragraph (1).
				
				(b)
				Exceptions
 Prior to October 1, 2021, the Administrator may propose, and after a notice and public comment period of not less than 90 days, promulgate revisions to the final rule described in subsection (a)(1)(A) addressing application exclusion zones under part 170 of title 40, Code of Federal Regulations, consistent with the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.).
			
				(c)
				GAO report
 The Comptroller General of the United States shall—
				
					(1)
 conduct a study on the use of the designated representative, including the effect of that use on the availability of pesticide application and hazard information and worker health and safety; and
				
					(2)
 not later than October 1, 2021, make publically available a report describing the study under paragraph (1), including any recommendations to prevent the misuse of pesticide application and hazard information, if that misuse is identified.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the Senate
		
	
